Citation Nr: 1111472	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  05-41 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to April 1, 2010.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine since April 1, 2010.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In connection with his appeal the Veteran testified at a videoconference hearing in March 2009, and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2010).  A transcript of the hearing is associated with the claims file.

In April 2009, the Board remanded this appeal for additional evidentiary development.  During the course of the remand, in a September 2010 rating decision, the RO assigned an increased 20 percent rating for degenerative disc disease of the lumbar spine, effective April 1, 2010.  The claim has since been returned to the Board for further appellate action.

While the RO has granted a higher rating of 20 percent, inasmuch as higher ratings are still available, before and after the effective date of the higher rating, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the issue as reflected on the title page.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

In the April 2009 remand, the Board identified claims raised on the record at the March 2009 hearing regarding entitlement to service connection for thoracic and cervical spine disorders.  Those claims were referred to the agency of original jurisdiction (AOJ) for further consideration.  Since that time, it does not appear that any action has been taken to develop or adjudicate those claims.  It also does not appear that they have been withdrawn.  Therefore, as the Board does not have jurisdiction over them, they are again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At his March 2009 hearing, the Veteran identified records of ongoing treatment from a private physician for his lumbar spine.  In addition, he identified a January 2006 letter (incorrectly dated as January 2005) from his private physician to VA, discussing his spine symptomatology.

In the April 2009 remand, among other things, the Board instructed that the RO should: "Upon receipt of the proper release, request all treatment records from the Veteran's private physician for the period from October 2004 to the present, specifically to include the January 2006 statement referred to during the March 2009 hearing before the Board.  Any negative search result should be noted in the record."  

In October 2009, the Veteran returned a release form (VA Form 21-4142) on which he specified dates of treatment by his private physician, Dr. G.E.M., for his lumbar spine.  He also included a copy of the January 2006 letter.  However, it does not appear that the RO took any further action to request the treatment records from Dr. G.E.M.  

The RO noted in the September 2010 rating decision and supplemental statement of the case that the release form had been received; however, the claims file contains no correspondence to Dr. G.E.M. requesting those records, and no correspondence to the Veteran informing him that a request had been sent, or of the status of such request.  Most significant, the claims file contains no "negative search result," as specified in the remand instruction.  

In addition, the Veteran returned a VCAA notice response form in August 2010, upon which he checked a box with pre-printed type stating, "I have enclosed all the remaining information or evidence that will support my claim, or I have no other information or evidence to give VA to support my claim.  Please decide my claim as soon as possible."  He then hand-wrote a list of documents that he had submitted at various times.  

It is unclear whether the RO interpreted the August 2010 response form as a request that no efforts be made to obtain additional records from Dr. G.E.M., as the RO included no discussion of the matter in the September 2010 supplemental statement of the case.  However, the Board finds that this VCAA notice response form cannot be construed as excusing further efforts to obtain the private treatment records.  

Of note, the Veteran referred only to records in his possession, and made no reference to records he reasonably believed the RO was in the process of obtaining.  The information on his release form clearly indicates that there are pertinent treatment records outstanding, and that the Veteran was requesting the assistance of the RO in obtaining those records.  The fact that he then stated that there were no more records in his possession to submit does not reasonably constitute a request that the RO cease efforts to obtain pertinent records in the possession of his private physician.  

As set out in the April 2009 remand, the Veteran's hearing testimony indicated that he had received continuing treatment from Dr. G.E.M. since the date of his most recent treatment records in October 2004.  These records are pertinent to the matter on appeal.  He has since provided specific treatment dates, along with his signed release allowing the RO to obtain those records.  

Short of receipt of those records, a specific revocation of the Veteran's release, or a negative response from Dr. G.E.M., the Board must find that there has not been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  

Further, in response to the April 2009 remand, a VA examination was obtained in April 2010.  The examiner was asked to address the presence of congenital ankylosing spondylitis, and "address the effect the Veteran's ankylosing spondylitis has on his current symptomatology, and how much of these symptoms are attributable to his service-connected disability."

While the April 2010 examiner confirmed that the Veteran has ankylosing spondylitis, and that this is a congenital condition that is unrelated to service-connected degenerative disc disease of the lumbar spine, the examiner did not address apportionment of symptoms between service-connected and nonservice-connected disabilities.  

The Board may compensate the Veteran only for service-connected disability.  However, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  

Thus, a crucial question to be determined in connection with this appeal is whether any significant portion of the Veteran's lumbar symptomatology is attributable to his nonservice-connected ankylosing spondylitis, and if so, whether specific symptomatology can reasonably be apportioned.  In the absence of some discussion of apportionment of symptoms, the Board must conclude that there has not been substantial compliance with its remand instructions.  Stegall, 11 Vet. App. at 271.  

Finally, the April 2010 VA examiner noted that the Veteran had been seen frequently at the Oakwood Outpatient Clinic of the Atlanta VA Medical Center; however, no VA clinical records are associated with the claims file.  Therefore, an attempt should be made to obtain those records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the Atlanta VAMC (Oakwood Outpatient Clinic) for the period from January 2003 to the present.

2.  Request all treatment records from the Veteran's private physician, Dr. G.E.M., for the period from October 2004 to the present.  Any negative search result should be noted in the record.

3.  Obtain a supplemental opinion from the examiner who conducted the April 2010 VA spine examination.  If the examiner is not available, obtain an opinion from another medical professional, based on a review of the record.  

If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination simply as a matter of course, if it is not found to be necessary.  

The claims folder must be made available to and reviewed by the reviewer/examiner.  If additional examination is necessary, any indicated studies should also be performed.

The reviewer/examiner should address the effect the Veteran's ankylosing spondylitis has on his current symptomatology, and how much of these symptoms are attributable to his service-connected lumbar spine disability.  

For example, such apportionment might be accomplished by attributing specific symptoms, such as limitation of forward flexion, to either the nonservice-connected ankylosing spondylitis, or to the service-connected degenerative disc disease of the lumbar spine.  It might also be accomplished by attributing specific percentages of such limitation to one disability or the other, or by stating that such symptoms are primarily related to one disability or the other.  The supporting rationale for all opinions expressed must also be provided.

4.  Readjudicate the claim on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

